 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10         DANIEL JEREMIAH SIMMS,
                                                           CASE NO. 3:19-cv-05323-RBL-JRC
11                               Plaintiff,
                                                           ORDER TO PROVIDE
12                 v.                                      INFORMATION TO EFFECT
                                                           SERVICE
13         STEPHEN SINCLAIR, et al.,

14                               Defendants.

15

16         This 42 U.S.C. § 1983 civil rights matter has been referred to the undersigned Magistrate

17 Judge pursuant to 28 U.S.C. §§ 636(b)(1)(A) and 636(b)(1)(B) and Local Rules MJR 1, MJR 3,

18 and MJR 4.

19         Plaintiff, proceeding pro se and in forma pauperis (“IFP”), brings this action against

20 twelve defendants, including an “[u]nknown WDOC employee[]/official[],” whom he identifies

21 as “WDOC Headqua[r]ters Mail Review Employee.” Dkt. 7, at 1, 2. Although the Court

22 ordered service of the complaint, no such defendant has entered an appearance or timely returned

23 a service waiver in this matter. See Dkt.

24

     ORDER TO PROVIDE INFORMATION TO
     EFFECT SERVICE - 1
 1          Although the Court has directed service of the summons and complaint, plaintiff still

 2 bears the burden of providing accurate and sufficient information to effect service. See Walker v.

 3 Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994), overruled on other grounds by Sandin v. Conner,

 4 515 U.S. 472 (1995); see also Fed. R. Civ. P. 4. When an IFP plaintiff fails to provide the Court

 5 with accurate and sufficient information to effect service of the summons and complaint, it is

 6 appropriate for the Court to sua sponte dismiss the unserved defendant. See Walker, 14 F.3d at

 7 1421–22.

 8          At this time, plaintiff has not provided information that is sufficient for the Court to

 9 identify and serve the defendant whom plaintiff identifies solely as a WDOC headquarters mail

10 review employee. Plaintiff has provided an address and job title, but if plaintiff wishes for the

11 Court to serve this defendant, plaintiff must provide his or her name, as well. See Dkt. 7, at 2, 8.

12          If plaintiff is unable to provide the Court with this defendant’s name, the Court may

13 recommend dismissal of this defendant from the case.

14          Dated this 3rd day of July, 2019.

15

16

17
                                                           A
                                                           J. Richard Creatura
                                                           United States Magistrate Judge
18

19

20

21

22

23

24

     ORDER TO PROVIDE INFORMATION TO
     EFFECT SERVICE - 2
